Citation Nr: 1436496	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  09-24 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for hypertension, to include as due to herbicide exposure.  

2. Entitlement to service connection for left lower extremity peripheral neuropathy, to include as secondary to service-connected type 2 diabetes mellitus.

3. Entitlement to service connection for right lower extremity peripheral neuropathy, to include as secondary to service-connected type 2 diabetes mellitus.

4. Entitlement to service connection for residuals of intestinal surgery.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1969 to August 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In May 2014, the case was remanded for a Travel Board hearing; the Veteran failed (without giving cause) to report for the hearing scheduled in July 2014.  

The issues of service connection for left and right lower extremity peripheral neuropathy, to include as secondary to service-connected type 2 diabetes mellitus, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1. Hypertension was not manifested in service or in the first year following the Veteran's discharge from active duty, and it is not shown to be related to his service, to include as due to herbicide exposure therein.

2. Residuals of intestinal surgery for ruptured diverticulitis were not manifested during the Veteran's active duty service, and are not shown to be related to his service.  


CONCLUSIONS OF LAW

1. Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1116, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  

2. Service connection for residuals of intestinal surgery for ruptured diverticulitis is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim:  1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to the initial adjudication of the claims.  December 2007 and April and July 2008 letters explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and advised him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  In an October 2007 VA Form 21-4142, the Veteran indicated that he underwent intestinal surgery by Dr. R.M., a private physician.  In a VA Form 21-4142, Dr. R.M. indicated that he closed his office and any records not picked up by patients were turned over to Dr. C.S., another private physician.  The RO sent Dr. C.S. letters in June and July 2008 requesting copies of the Veteran's records; no response was received.  In a June 2008 letter, the RO reminded the Veteran that ultimately it is his responsibility to ensure private records are received; he has not responded or provided such records himself.  

The RO arranged for a VA examination in May 2008.  The RO did not arrange for a VA examination/opinion as to the claim of service connection for residuals of intestinal surgery because such was not necessary.  There is no evidence suggesting that the Veteran's diverticulitis, ruptured with end-to-end anastomosis, was manifested in service or may in any way be related directly to his service.  Therefore, an examination to secure a medical nexus opinion is not warranted.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Certain chronic diseases (including hypertension), may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (1 year for hypertension).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Certain diseases may be service connected on a presumptive basis as due to herbicide (Agent Orange) exposure if manifested in a Veteran who served in the Republic of Vietnam during the Vietnam Era, based on presumptive exposure to certain herbicide agents.  38 U.S.C.A. § 1116.  Those diseases are listed in 38 C.F.R. § 3.309(e); hypertension is not listed, and it is specifically excluded from the definition of "ischemic heart disease" (which is included in the list).  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

The Veteran's DD 214 shows that he served in Vietnam during the Vietnam Era.  His STRs, including his April 1969 service induction and July 1971 separation examinations, are silent for any complaints, treatment, findings, or diagnosis related to abnormal blood pressure or an intestinal disorder.  On April 1969 service induction examination, his blood pressure was 118/70, and on July 1971 service separation examination, his blood pressure was 108/64.  

VA treatment records show a diagnosis of hypertension since August 2005, and that in April 2006, he reported a history of diverticulitis, ruptured with end-to-end anastomosis 20 years ago.  

On May 2008 VA examination, the examining physician indicated that she had reviewed the Veteran's claims file.  The diagnosis was essential hypertension.  

Hypertension

Evidence of record, including VA treatment records and examination reports, shows that the Veteran receives treatment for hypertension.  It is not in dispute that he has such disability.  

The Veteran contends that he has hypertension due to herbicide exposure in Vietnam.  His DD Form 214 confirms that he served in Vietnam during the Vietnam Era; it is not in dispute that he may have been exposed to herbicides/Agent Orange in the course of such service.  However, his STRs are silent for any complaint, finding, treatment, or diagnosis relating to hypertension.  

Inasmuch as hypertension is not among the diseases listed in 38 C.F.R. § 3.309(e) (determined to be related to Agent Orange/herbicide exposure), the presumptive provisions of 38 U.S.C.A. § 1116 do not apply, and service connection on a presumptive basis for hypertension as due to Agent Orange exposure is not warranted.  The Board observes that extensive scientific studies have produced a limited list of disabilities related to Agent Orange exposure (see 38 C.F.R. § 3.309(e)).  

There is no evidence that hypertension was manifested in service or in the initial year following the Veteran's discharge from active duty.  Treatment records reflect that it was first diagnosed in August 2005, approximately 34 years after his separation from service.  Consequently, service connection for this disability on the basis that it became manifest in service and persisted, or on a presumptive basis (for hypertension as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.  

Furthermore, postservice evaluation/treatment records provide no indication or suggestion that the Veteran's hypertension may somehow otherwise be related to his service.  Notably, the very lengthy interval between service and the initial postservice diagnosis of hypertension (some 34 years) is, of itself, a factor for consideration against a finding of service connection.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for hypertension.  Accordingly, the appeal in the matter must be denied.  

Residuals of Intestinal Surgery

The Veteran is seeking service connection for residuals of intestinal surgery for ruptured diverticulitis.  It is not in dispute that he has had intestinal surgery (end-to-end anastomosis) for ruptured diverticulitis, as an April 2006 VA treatment record shows such diagnosis.  However, his STRs are silent for any complaint, finding, treatment, or diagnosis relating to diverticulitis.  Therefore, service connection for residuals of intestinal surgery for ruptured diverticulitis on the basis that it became manifest in service and persisted is not warranted.  

Furthermore, postservice evaluation/treatment records provide no indication or suggestion that the Veteran's residuals from intestinal surgery for ruptured diverticulitis may somehow otherwise be related to his service.  Notably, in April 2006, the Veteran reported that he had an end-to-end anastomosis for ruptured diverticulitis 20 years prior (in about 1986), more than 15 years after his separation from service; and he has not alleged that his diverticulitis was diagnosed earlier than 1986.  The Board finds that the lengthy interval between service and the initial diagnosis of diverticulitis weighs against a finding of service connection.  

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for residuals of intestinal surgery for ruptured diverticulitis.  Accordingly, the appeal in the matter must be denied.  


ORDER

The appeal seeking service connection for hypertension is denied.  

The appeal seeking service connection for residuals of intestinal surgery for ruptured diverticulitis is denied.  


REMAND

The February 2013 VA examination report shows that the examiner felt electromyography and nerve conduction study (EMG/NCS) was necessary and requested such testing.  However, a September 2013 VA treatment record reflects that an EMG/NCS was never completed.  Therefore, this matter must be remanded to afford the Veteran an EMG/NCS and to obtain an addendum medical opinion.

Accordingly, the case is REMANDED for the following action:

1. The AOJ must secure any and all medical records (not already in the record) of VA evaluations and/or treatment the Veteran has received for complaints of a left or right lower extremity nerve condition since September 2013.  

2. After the Veteran's treatment records have been obtained, if those records do not indicate that the Veteran has undergone an EMG/NCS since the February 2013 VA examination, then the AOJ must schedule him for an EMG/NCS.  

3. Thereafter, the AOJ should return the entire record to the February 2013 VA examiner for review and an addendum opinion regarding whether or not the Veteran has peripheral neuropathy of the lower extremities.  Based on a review of the entire record and the findings of the EMG/NCS, the examiner should provide an opinion regarding whether or not the Veteran has peripheral neuropathy of the left or right lower extremity.  

If peripheral neuropathy is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that it had its clinical onset during active service or is related to any in-service disease, event, or injury; OR, in the alternative, whether it is at least as likely as not (50 percent or greater probability) that it was caused OR aggravated by service-connected diabetes mellitus.  

If the February 2013 VA examiner is unavailable to provide the addendum opinion, the AOJ should arrange for another appropriate physician to review the record and provide the opinion sought.  

4. The AOJ should then review the record and readjudicate the remaining claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


